10-275-ag
         Peraj v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A098 880 544
                                                                               A098 880 543
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25 th day of January, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                DENNY CHIN,
11                    Circuit Judges.
12       _______________________________________
13
14       YLBER PERAJ, SUADA PERAJ,
15
16                         Petitioners,
17
18                          v.                                  10-275-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONERS:                 Charles Christophe, Christophe &
26                                        Associates, P.C., New York, New
27                                        York.
28
29       FOR RESPONDENT:                  Tony West, Assistant Attorney
30                                        General; Douglas E. Ginsburg,
31                                        Assistant Director; Franklin M.
32                                        Johnson, Jr., Trial Attorney, Office
33                                        of Immigration Litigation, Civil
1                              Division, United States Department
2                              of Justice, Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioners Ylber Peraj and Suada Peraj, natives and

9    citizens of Albania, seek review of a January 7, 2010, order

10   of the BIA affirming the April 24, 2008, decision of

11   Immigration Judge (“IJ”) Michael W. Straus denying their

12   application for asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).       In re Ylber

14   Peraj, Suada Peraj, Nos. A098 880 544/43 (B.I.A. Jan. 7,

15   2010), aff’g No. A098 880 544/43       (Immig. Ct. Hartford,

16   Conn. Apr. 24, 2008).     We assume the parties’ familiarity

17   with the underlying facts and procedural history in this

18   case.

19       Under the circumstances of this case, we review the

20   IJ’s decision as modified by the BIA decision, i.e., minus

21   the arguments for denying relief that were not considered by

22   the BIA.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426

23   F.3d 520, 522 (2d Cir. 2005).       The applicable standards of

24   review are well-established.     See 8 U.S.C. § 1252(b)(4)(B);

                                     2
1    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

2        The IJ found that the petitioners did not meet their

3    burden of proof because, inter alia, they provided no

4    documentation corroborating Ylber Peraj’s involvement with

5    the Legality Party and no medical evidence corroborating his

6    testimony that he was beaten by the police.    In cases

7    applying the REAL ID Act, “an IJ, weighing the evidence to

8    determine if the alien has met his burden, may rely on the

9    absence of corroborating evidence adduced by an otherwise

10   credible applicant unless such evidence cannot be reasonably

11   obtained.”   Chuilu Liu v. Holder, 575 F.3d 193, 197 (2d Cir.

12   2009) (dicta; concluding that pre-REAL ID Act standards

13   applied to Chuilu Liu’s proceedings).    The petitioners argue

14   that the agency did not establish that such corroborating

15   evidence was reasonably available.    However, the agency

16   found that corroboration was available because Ylber Peraj

17   testified that his family was involved with the Legality

18   Party in Albania and that his family doctor had treated him.

19   Petitioners have offered no evidence to show that

20   corroboration was unavailable.    Accordingly, the agency

21   reasonably found that petitioners did not meet their burden

22   of proving their eligibility for asylum.    See 8 U.S.C.


                                   3
1    § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 197-98.

2        Because petitioners were unable to show the objective

3    likelihood of persecution needed to make out an asylum

4    claim, and because their claims for withholding of removal

5    and CAT relief were based on the same factual predicate as

6    their asylum claim, they were necessarily unable to meet the

7    higher standard required to succeed on a claim for

8    withholding of removal or CAT relief.     See Paul v. Gonzales,

9    444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS, 947 F.2d

10   660, 665 (2d Cir. 1991); Xue Hong, 426 F.3d at 523 (2d Cir.

11   2005); see also 8 U.S.C. §§ 1231(b)(3)(C), 1229a(c)(4)(B).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.     Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    4